Exhibit 12.3 TEXAS-NEW MEXICO POWER COMPANY Ratio of Earnings to Fixed Charges (In thousands, except ratio) Year Ended December 31, Fixed charges, as defined by the Securities and Exchange Commission: Interest on long-term debt (including interest capitalized) $ Amortization of debt premium, discount and expenses Other interest (including interest capitalized) Estimated interest factor of lease rental charges Total Fixed Charges $ Earnings, as defined by the Securities and Exchange Commission: Earnings from continuing operations before income taxes $ Fixed charges as above Interest capitalized ) Earnings Available for Fixed Charges $ Ratio of Earnings to Fixed Charges
